Citation Nr: 1222422	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma and bronchitis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2010, the Board remanded this matter for additional evidentiary development.  

For the reasons indicated below, the appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a respiratory disorder, claimed as asthma and bronchitis.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A.  Additional Evidence Submitted

In December 2011, the Veteran's representative submitted additional medical evidence in support of the Veteran's claim.  This evidence has not previously been considered by the RO, and the Veteran's representative noted specifically that the Veteran did not waive RO consideration of the evidence.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).

B.  Additional VA Medical Treatment Records Available

In an August 2011 statement, the Veteran indicated that he had been receiving treatment for his respiratory disability from the Williams Field VA clinic for "quite a while."  These records do not appear in the Veteran's claims file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.

C.  Supplemental Medical Opinion Needed

As the newly submitted medical evidence was received following the June 2010 VA respiratory examination, the RO must obtain a supplemental medical opinion addressing whether the Veteran's current respiratory disability it had its onset during his military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his respiratory disability since service.  

Regardless of his response, obtain treatment records relating to the Veteran from the Williams Field VA clinic.  

2.  Following the above, the Veteran's entire claims folder must be reviewed by the VA examiner who conducted the June 2010 VA respiratory examination, if available.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

This review must include consideration of the Veteran's in-service and post-service treatment records.  Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current respiratory disability is related to his military service or any incident therein.  

If the VA examiner that conducted the June 2010 VA respiratory examination is not available, the Veteran must be afforded an examination to determine the etiology of any current respiratory disability found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disability is related to the Veteran's military service or to any incident therein.  

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of all evidence received since the October 2007 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



